Citation Nr: 9936120	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  92-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to disability compensation for a psychiatric 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) 

3.  Entitlement to disability compensation for residuals of a 
left ankle fracture pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Board previously remanded the appeal in July 1993.  At 
that time, the issue of entitlement to a permanent and total 
disability rating for pension purposes was also in appellate 
status.  A March 1998 RO decision granted a permanent and 
total disability rating for pension purposes.  Therefore, 
this issue is moot and will not be considered by the Board.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for PTSD, 
and disability compensation for residuals of a left ankle 
fracture, pursuant to 38 U.S.C.A. § 1151, are well grounded 
and all relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to these 
issues has been obtained.  

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.  

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed noncombat stressors.  

5.  The claim of entitlement to disability compensation for a 
psychiatric disorder as the result of VA hospitalization and 
medical treatment is not plausible.  

6.  The residuals of left ankle fracture are a result of VA 
medical treatment. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for PTSD, 
and disability compensation for residuals of a left ankle 
fracture, pursuant to 38 U.S.C.A. § 1151, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5106, 
5107(a) (West 1991); 38 C.F.R. §§ 3.304(f), 4.125, 4.126 
(1999). 

3.  The claim of entitlement to disability compensation for a 
psychiatric disorder pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
ankle fracture have been met.  38 U.S.C.A. §§  1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well grounded claim for service connection for 
PTSD has been submitted when there is "[1] medical evidence 
of a current [PTSD] disability; [2] lay evidence (presumed to 
be credible for these purposes) of an inservice stressor, 
which in a PTSD case is the equivalent of inservice 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran's service 
medical and personnel records have been obtained and 
responses have been received from the Headquarters Air Force 
Personnel Center, Air Force Historical Research Agency, and 
the U.S. Armed Services Center for Research of Unit Records.  
Private and VA treatment records have been obtained and the 
veteran has been afforded multiple VA examinations and 
personal hearings.  The veteran has been informed with 
respect to the ongoing development with regard to his claim.  
In view of the above, the Board concludes that the RO has 
fulfilled VA's duty to advise the veteran of any evidence 
necessary to complete his application for service connection.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995); 38 U.S.C.A. 
§ 5103(a).  The Board also finds that no further action by VA 
is required to comply with its duty to assist under 
38 U.S.C.A. §§ 5107(a) and 5106.  

The veteran's DD Form 214 reflects that he served as an 
aircraft maintenance specialist in the United States Air 
Force.  His decorations included a Vietnam Service Medal with 
one Bronze Service Star.  Service personnel records reflect 
that the veteran was an aircraft maintenance specialist from 
April 1968 until June 1969.  Service personnel records also 
indicate that while the veteran was stationed in the 
Philippines he had a period of temporary duty from July 9, 
1968, to October 17, 1968.  A May 1996 letter from the 
Headquarters Air Force Personnel Center reflects that the 
veteran had a period of temporary duty in Vietnam from 
July 9, through October 17, 1968.  The award of the Bronze 
Service Star and Vietnam Service Medal was made to the 
veteran based on his service in Vietnam for 30 or more 
consecutive days during a specific campaign period without 
regard to assignment units.  During the period the veteran 
was in Vietnam he was an aircraft maintenance specialist and 
was never a crew chief.  There was no indication in the 
veteran's records that he earned any awards or decorations 
for having served in field or air combat and his unit in the 
Philippines did not earn any unit decoration that indicated 
the unit or any individuals in the unit were involved in 
field or air combat.  The veteran's duties in Vietnam as an 
aircraft maintenance specialist included troubleshooting, and 
repair maintenance of aircraft and related systems.  

If a claimed stressor relates to combat, and there is service 
department evidence that the veteran engaged in combat with 
the enemy, the veteran's lay testimony alone will be accepted 
(in the absence of clear and convincing evidence to the 
contrary) as conclusive evidence of the claimed inservice 
stressor, provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service.  38 C.F.R. § 3.304(f).  The veteran has 
made various assertions regarding participation in combat.  
For example see page 2 of the November 28, 1990, personal 
hearing transcript where in response to the question "Did you 
see hostile fire," the veteran responded "I don't remember."  
In an August 1996 statement he indicated that he had no 
combat experience.  The veteran has also indicated that 
bullets were coming through planes he was flying in, see 
August 1989 report of VA examination and August 1992 
statement by the veteran, and that he was aboard aircraft in 
hazardous conditions and during combat.  (See October 1989 
private treatment record, November 1993 private 
psychologist's report, and March 1994 VA psychiatric 
examination report).  The veteran has also indicated that he 
was present, approximately 1/4 mile away in the barracks, 
when rockets hit the base where he was stationed.  (See 
August 1989 VA psychiatric examination report and August 1996 
statement by the veteran).  The veteran has also reported 
that he served in combat:  (See June 1990 VA psychiatric 
examination report reflecting that the veteran was in combat, 
November 1993 private psychologist's report reflecting that 
the veteran killed the enemy while on ground duty, and 
May 1994 VA treatment records reflecting 6 months' and 
9 months' combat with two tours).

Service medical records do not show any treatment for 
combat-related wounds or conditions.  Service records do not 
indicate that the unit to which the veteran was assigned, 
during his assignment, was engaged in any combat with the 
enemy, noting that the Air Force has specifically indicated 
that the veteran's awards were based on his assignment during 
a specific campaign period without regard to any combat and 
that the records did not show that the veteran's awards or 
decorations were for having served in field or air combat and 
that his unit did not earn any such awards reflecting 
involvement in field or air combat.  Further, the history of 
the unit to which the veteran was assigned, for the period 
from July to October 1968, does not indicate that maintenance 
personnel were engaged in combat.  In the absence of any 
service department evidence that the veteran engaged in 
combat or the receipt by the veteran of any personal awards 
normally associated with combat and service department 
evidence indicating that the veteran's awards were not 
related to combat as well as indicating that his unit did not 
receive any awards relating to combat during the pertinent 
time period, the Board concludes that the veteran was not 
engaged in combat with the enemy during his service in 
Vietnam.  See VAOPGCPREC 12-199 (October 18, 1999).  

Additional stressors reported by the veteran to have occurred 
while he was in Vietnam includes being onboard aircraft while 
transporting body bags with one bag opening to reveal its 
contents, a Vietnamese girl giving flowers to a U.S. soldier 
and the flowers then exploding, killing the soldier, the 
veteran shooting a Vietnamese civilian driving a truck while 
the veteran was a passenger, and enemy soldiers tossing a 
grenade into a Jeep killing U.S. soldiers.  See reports of VA 
psychiatric examinations dated in August 1989, June 1990, 
March, August, and December 1994, and July 1997.  

As indicated previously, the May 1996 letter from 
Headquarters Air Force Personnel Center reflects that the 
veteran was an aircraft maintenance specialist during his 
time in Vietnam.  A response from the U.S. Armed Services 
Center for Research of Unit Records reflects that further 
details were requested concerning specific incidents and 
casualties and historical extracts from the unit to which the 
veteran was assigned during his service in Vietnam were 
provided.  In March 1997 the veteran was provided with a copy 
of the response and requested to provide the additional 
information required.  The veteran did not respond with any 
additional information. 

Review of all of the evidence compiled in the record reflects 
that none of the claimed noncombat stressors can be verified 
by credible supporting evidence.  There is no credible 
supporting evidence verifying any of the stressors that the 
veteran has reported to have occurred.  Accordingly, the 
veteran's claim for service connection for PTSD does not meet 
the requirements of 38 C.F.R. § 3.304(f), and must be denied.  

The Board notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations change 
governing a claim while the change is pending, the version 
most favorable to the claimant applies, absent Congressional 
intent to the contrary.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  In Cohen at 139, it was 
held that the regulatory changes referenced above adopted the 
criteria contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, 1994, (DSM-IV) of the 
American Psychiatric Association, for the diagnosis of PTSD.  
These criteria subjectively look to the susceptibility of the 
individual to the claimed (and verified) stressors necessary 
to support a diagnosis of PTSD.  This constitutes a 
liberalization of the prior DSM-III-R Standards requiring an 
"event that is outside the range of usual human experience 
and that would be markedly distressing to almost anyone."  
Cohen, at 140-144, citing Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993); 38 C.F.R. §§ 4.125, 4.126 (DSM, Third Edition, 
Revised, 1987 (DSM-III-R)).  No supplemental statement of the 
case or other communication from the RO has notified the 
veteran or his representative of these regulatory amendments.  

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of his 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In doing so, it must apply the binding precedent 
opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992); 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  That opinion 
observes that whether the Board is required to remand a case 
"to cure a deficiency in the statement of the case" depends 
"on the circumstances of the individual case."  
VAOPGCPREC 16-92, para. 19.  If the Board can fairly conclude 
that the veteran has not been prejudiced by omission from the 
supplemental statement of the case of a pertinent regulatory 
citation, it may properly render a decision.  Bernard at 394, 
citing VAOPGCPREC 6-92; 38 U.S.C.A. § 7261(b); Thompson v. 
Derwinski, 1 Vet. App. 251 (1991).  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
application of the recently adopted DSM-IV criteria.  
Accordingly, the Board finds that its rendering of a decision 
on this issue will not prejudice the veteran, and there is no 
requirement to remand this case to the RO for additional 
consideration.

II.  1151

The veteran's claim was filed prior to October 1, 1997.  As 
such, the governing provisions of 38 U.S.C.A. § 1151, note 
generally that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to 
such veteran, disability compensation shall be awarded in the 
same manner as if such disability were service connected.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom., Gardner v. Brown, 5 Fed. 3d 1456 (Fed. Cir. 1993), 
aff'd, Brown v. Gardner,  115 S. Ct. 552 (1994), the United 
States Supreme Court held that fault of the VA need not be 
shown as an element of recovery under 38 U.S.C.A. § 1151.  
The Supreme Court did state, however, that "it would be 
unreasonable... to believe that Congress intended to compensate 
veterans for the necessary consequences of treatment to which 
they consented (i.e., compensating a veteran who consents to 
the amputation of a gangrenous limb for the loss of the 
limb.)" Gardner 115 S. Ct. at 556, n3. 

Tittle 38 C.F.R. § 3.358 (1997), which was amended to comply 
with the Supreme Court's decision in Gardner, states that 
when it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will no suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(1)(2)(3).  

Psychiatric Disorder

The threshold question to be answered with respect to the 
issue of entitlement to disability compensation for 
psychiatric disorder pursuant to the provisions of 
38 U.S.C.A. § 1151 is whether the veteran has presented 
evidence of a well grounded claim under 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well grounded claim for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 requires medical evidence of 
a current disability, medical evidence, or in certain 
circumstances, lay evidence, of incurrence or aggravation of 
an injury or disease as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation at a VA facility; and medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460, 
464 (1999).

The veteran has asserted that his psychiatric disorder has 
been aggravated by treatment that he has received at VA 
facilities.  The record reflects that the veteran has been 
receiving treatment at VA facilities from 1988.  The record 
reflects that the veteran has received different psychiatric 
diagnoses throughout the course of the appeal, with the 
report of the most recent VA psychiatric examination, 
conducted in July 1997, reflecting a diagnosis of PTSD.  The 
record also indicates that the veteran was diagnosed with 
PTSD as well as depression in 1988.  However, the veteran has 
submitted no competent medical evidence indicating any nexus 
between his psychiatric disorder and any VA treatment or any 
aggravation of his psychiatric disorder and any VA treatment.  

The only competent medical evidence of record addressing the 
issue of a relationship between aggravation of his 
psychiatric disorder and VA treatment is a September 1991 
letter from a physician with the University of Cincinnati 
College of Medicine.  This letter addresses treatment 
received by the veteran at VA facilities in May and June 1989 
and concludes that there was no evidence that the veteran's 
preexisting psychiatric problems were exacerbated as a result 
of the VA care.  

In this case, there is no competent medical evidence that the 
veteran's psychiatric disability is related to or has been 
aggravated by any VA hospitalization, or medical or surgical 
treatment, including medication prescribed by VA for the 
veteran's use.  The veteran has offered statements and 
testimony indicating his belief that his psychiatric disorder 
was aggravated as a result of VA treatment, but he, as a lay 
person, is not qualified to furnish medical opinions or 
diagnoses.  See Espiritu and Grottveit.  Since the record is 
devoid of any competent medical evidence that the veteran's 
psychiatric disability is related to or has been aggravated 
by VA hospitalization, medical or surgical treatment, 
regardless of fault, the veteran's claim does not plausibly 
meet the criteria for compensation.  38 U.S.C.A. §§ 1151, 
5107(a); 38 C.F.R. § 3.358; Gardener.

Although the Board has disposed of the claim of entitlement 
to disability compensation for a psychiatric disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151 on grounds 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete its application 
for disability compensation for the above-discussed 
disability.  Robinette.

Left Ankle

As an initial matter, the Board finds that the veteran's 
claim of entitlement to disability compensation for residuals 
of a left ankle fracture pursuant to the provisions of 
38 U.S.C.A. § 1151 is well grounded.  The Board is also 
satisfied that the duty to assist has been fulfilled.  

The provisions with respect to receiving disability 
compensation under 38 U.S.C.A. § 1151 have previously been 
set forth.  The Board notes that there is no evidence or 
contention as to an issue of willful misconduct with respect 
to this claim.  

The medical evidence of record reflects that the veteran was 
hospitalized at a VA facility on June 8, 1989.  On June 12, 
1989, the veteran was rising from a seated position after 
talking on a telephone, became dizzy, and leaned against a 
wall with a resulting fracture of the left ankle apparently 
due to additional stress placed upon the ankle during the 
rising and leaning process as a result of the dizziness.  His 
prescription for Elavil was increased to 150 milligrams daily 
on June 9, 1989.  (See VA treatment records relating to the 
veteran's hospitalization in June 1989 and the September 1991 
letter from the physician with the University of Cincinnati 
College of Medicine). 

For a discussion as to what constitutes a disability incurred 
as a result of VA hospitalization please see VAOPGCPREC 7-97 
(January 29, 1997).  However, in light of the following 
analysis, the Board concludes that it need not reach a 
determination as to whether or not the left ankle fracture 
occurred as a result of hospitalization.  

The report of an August 1994 VA X-ray of the veteran's left 
ankle reflects the impression of old fracture of the lateral 
malleolus.  An August 1995 VA treatment record reflects the 
impression of healed fracture involving the lateral malleolus 
and minimal widening of the ankle mortise medially suggesting 
a minor ligamentous tear.  Therefore, there is evidence of a 
current disability with respect to the veteran's left ankle.  

With respect to evidence of a medical nexus between the 
fracture of the veteran's left ankle and VA medical 
treatment, the record reflects that VA prescribed the veteran 
Elavil.  The September 1991 letter from the physician with 
the University of Cincinnati College of Medicine indicates 
that the side-effects of Elavil, in a substantial fraction of 
patients, includes postural hypotension.  This side-effect 
involves a drop in blood pressure when an individual stands 
after he has been lying 

down or sitting for some time and experiences momentary 
dizziness with possible vision darkening or loss of balance.  
While this letter indicates that many persons experience this 
even with taking no medication, it indicates a belief that 
there was a relationship between the veteran's taking of 
Elavil and his dizziness that resulted in him placing 
additional stress on his left ankle with fracture thereof.  
While there is not unequivocal medical evidence providing a 
relationship between medication prescribed by the VA and the 
veteran's dizziness and resulting ankle fracture, there is 
evidence both for and against this relationship.  The Board 
concludes that this evidence is approximately equally 
balanced and in resolving all doubt in the veteran's behalf, 
disability compensation for residuals of a fractured ankle 
may be paid pursuant to 38 U.S.C.A. § 1151 on the basis that 
the residuals of fracture of the veteran's left ankle are 
related to medical treatment provided by VA in light of the 
above analysis.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§ 3.358.  


ORDER

Service connection for PTSD is denied.  

Evidence of a well grounded claim for disability compensation 
for a psychiatric disorder pursuant to the provisions of 
38 U.S.C.A. § 1151 not having been submitted, the appeal with 
respect to this issue is denied.  

Disability compensation for residuals of a fractured left 
ankle pursuant to the provisions of 38 U.S.C.A. § 1151 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

